Citation Nr: 0007478	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-19 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  The veteran also had verified inactive duty training 
from July 11, 1993, to July 14, 1993, and active duty for 
training (ACTDUTRA) from June 2, 1995, to September 19, 1995.

The issue currently on appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision dated in 
February 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran was afforded a personal hearing, conducted by a 
local hearing officer, at the RO in November 1997.

The Board notes that the veteran failed to report for a 
hearing scheduled to be held before a member of the Board at 
the RO in April 1999.


FINDING OF FACT

The left knee disorder is of service origin. 


CONCLUSION OF LAW

A left knee disability was incurred during active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 11310, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection for a left knee disability is warranted.  
The veteran, during his hearing at the RO in November 1997, 
asserted that he injured his left knee during active duty for 
training (ACTDUTRA) while stationed at Fort Belvoir, Virginia 
in 1994 or 1995.  He added that he was treated during that 
time in sick bay for left knee problems.  

Initially, the Board has found that the veteran's claim for 
service connection for a left knee disorder is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible, that is meritorious on its own and capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is satisfied that all relevant evidence is of record, and the 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim has been met.

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...."  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
while performing active duty for training, or for an injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106 (West 1991).

A veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304 (1999).  Service 
connection may also be granted for aggravation of a 
preexisting disability.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records for the veteran's period of 
active duty, to include the September 1970separation 
examination, reflect no complaint or finding relative to a 
left knee disorder. 

As noted above, the veteran had ACTDUTRA from June 2, 1995, 
to September 19, 1995.  Review of the evidence of record 
shows that the veteran was treated for complaints concerning 
his left knee on several occasions in June 1995 and also in 
July 1995.  A June 1995 sports medicine clinic report shows 
that the veteran presented with an acute complaint of left 
medial knee pain, which began about three weeks previously 
after he came onto active duty.  Examination showed soft 
tissue swelling and normal range of motion.  The diagnosis 
was left knee pes anserine bursitis.  A sick slip, also dated 
in June 1995, shows that the veteran was not to run for 7 
days.

A VA examination was conducted in September 1995.  The 
clinical history indicated that the veteran injured his left 
knee during summer camp in 1984 while running during physical 
training exercises, at which time it became swollen.  He also 
reported re-injuring his knee in 1995 while running, at which 
time he again experienced swelling.  No history of locking 
was reported but swelling and intermittent pain was noted.  
Examination showed no swelling or instability with flexion to 
100 degrees and extension to 0 degrees.  No meniscal injury 
was noted.  Osteoporosis was diagnosed.  

In a letter, December 1995, the veteran indicated that he had 
checked with his guard unit and that they did not have his 
medical records.  Subsequent efforts by VA to obtain 
additional service medical records have been unsuccessful.

As indicated above, the veteran testified at a hearing in 
November 1997.  He noted that he injured his left knee during 
ACTDUTRA while stationed at Fort Belvoir, Virginia in 1994 or 
1995.  He added that he was treated during that time in sick 
bay for left knee problems.  He further stated that he was 
not given a brace or a cane and that he never received a 
diagnosis concerning his left knee.  He noted that he had 
been treated by a private physician for his knee since that 
time.  The veteran also testified that his knee was 
occasionally unstable, and sometimes swelled and locked up.  

A VA examination was conducted in December 1997.  At that 
time the veteran again complained of left knee pain and 
swelling.  Examination revealed no tenderness, deformity, or 
edema.  Stability was described as good.  X-rays of the left 
knee showed osteoporosis.  The diagnosis was chronic pain in 
the left knee of unknown etiology and osteoporosis of the 
left knee.  The examiner commented that the veteran had 
functional loss, described as moderate, due to left knee 
pain. 

A VA orthopedic examination was conducted in October 1999.  
At that time the veteran reported initially injuring his knee 
while performing physical training in 1985.  He also reported 
re-injuring his knee in 1995.  The veteran indicated that he 
was currently being treated by a private physician, an 
orthopedist, with anti-inflammatory medications, and that he 
had been informed by this physician that he had osteoporosis.  
He complained of left knee stiffness, swelling, and 
occasional locking which were precipitated by prolonged 
standing and walking.  

Examination revealed that the veteran ambulated with a 
moderate limp.  Left knee examination showed mild soft tissue 
swelling, but no effusion.  Tenderness was noted around the 
patella and along the joint lines.  Range of motion testing 
showed flexion only to 90 degrees, with moderate to severe 
pain shown with flexion and extension of the knee.  Extension 
was to 0 degrees, and no instability was shown to be 
manifested.  The veteran could not perform deep knee bends.  
The examiner indicated that significant functional loss due 
to pain of the left knee was manifested.  X-rays were noted 
to show osteoporosis of the left knee, with no evidence of 
fracture or other osseous, articular, or soft tissue 
abnormalities.  X-rays showed osteoporosis, of a moderate 
degree.  The diagnosis was chronic left knee pain with 
moderate degree of osteoporosis.  

To summarize, the veteran's statements and testimony 
describing his left knee symptoms and the inservice injury 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The first aspect of the veteran's claim to be discussed is 
whether the veteran had a left knee disability prior to his 
June 1995 ACTDUTRA.  In this regard, he indicated that he 
injured his left knee in 1984 or 1985 while on duty in the 
Reserve.  The VA has been unable to locate these records.  
Regardless, the Board is satisfied that the left knee 
problems the veteran experienced beginning in June 1995 are 
unrelated to the knee injury ten years earlier.  The next 
aspect of the veteran's claim to be determined is whether any 
current left knee disorder is related to his military 
service.  In this regard, the service medical records show 
that the veteran was treated on several occasions for left 
knee pain in June and July 1995.  Complaints of left knee 
pain and swelling were recorded during the VA examinations in 
September 1995 with a diagnosis of osteoporosis. 

In addition, the December 1997 and October 1999 VA 
examinations confirmed the continued presence of left knee 
pain.  Also, the October 1999 examination showed soft tissue 
swelling, limitation of motion and tenderness.  There is some 
question as to the exact etiology of the left knee pain.  In 
December 1997 the diagnosis was chronic pain in the left knee 
of unknown etiology and osteoporosis of the left knee.  In 
October 1999 the diagnosis was chronic left knee pain with 
moderate degree of osteoporosis.  Regardless, the Board is 
satisfied that the veteran has a chronic left knee 
disability, which was initially clinically manifested in June 
1995 during ACDUTRA.  Accordingly, service connection for a 
left knee disorder is warranted.


ORDER

Service connection for a left knee disorder is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

